58312: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 58312


Short Caption:MOSLEY VS. MOSLEYClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - D424559Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/22/2014How Submitted:On Documents





+
						Party Information
					


RoleParty NameRepresented By


AppellantJorja Mosley
					In Proper Person
				


RespondentDarrol Stroud MosleyRhonda L. Mushkin
							(Rhonda L. Mushkin, Chtd.)
						


RespondentIrwin H. Klein
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37643: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


05/10/2011Filing FeeFiling Fee due.


05/10/2011Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.  MOSLEY VS. MOSLEY - D42455911-13926




05/10/2011Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.11-13928




05/16/2011Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Civil Cover Sheet (SEALED).


05/23/2011Filing FeeFiling Fee Paid. $250.00 from Jorja Mosley.  Money Order No. 14-296613110.


05/23/2011Case Status UpdatePilot Program Civil Appeals. Order and documents mailed to proper person appellant.  Civil proper person transcript request form due:  15 days.  Civil proper person appeal statement due: 40 days.


06/10/2011Transcript RequestFiled Civil Proper Person Transcript Request Form.11-17298




07/07/2011MotionFiled Proper Person Motion. Motion for Extension of Time to File Civil Proper Person Appeal Statement.11-20336




08/15/2011TranscriptFiled Notice from Court Reporter. Shelly Ajoub stating that the requested transcripts were delivered.  Dates of transcripts: 1/24/11.11-24819




09/01/2011Order/ProceduralFiled Order Denying as Moot Motion for Extension of Time. Appellant: Civil Proper Person Statement due: 15 days.11-26702




09/19/2011BriefFiled Civil Proper Person Appeal Statement.11-28587




10/11/2011MotionFiled Emergency Motion to Withdraw as Counsel of Record and to Toll Appeal; or in the Alternative, Motion to Expend Time to File Response to Proper Person Appeal Statement.11-31216




10/21/2011Order/ProceduralFiled Order Directing Transmission of Record and Directing Service. Record due: 30 days. Appellant: Cerificate of Service due: 20 days.11-32540




11/07/2011MotionFiled Notice of Withdrawal of Emergency Motion to Withdraw as Counsel of Record and to Toll Appeal; or in the Alternative, Motion to Expend Time to File Response to Proper Person Appeal Statement.11-34212




11/10/2011Record on Appeal DocumentsFiled Record on Appeal Vols 1 thru 4 (via FTP).11-34832




11/10/2011Case Status UpdateSubmitted for Decision.


01/03/2012Order/ProceduralFiled Order Allowing Withdrawal of Motion. We grant the November 7 motion to withdraw the October 11 motion.12-00156




04/17/2012Order/ProceduralFiled Order Directing Service. Appellant: Certificate of Service due: 11 days.12-12363




04/25/2012Notice/IncomingFiled Proper Person Certificate of Service of Notice of Appeal.12-13150




05/17/2012Notice/IncomingFiled Suggestion of Death Upon the Record Under NRCP 25(a)(1).12-15717




05/21/2012Notice/IncomingFiled Proper Person Notice of Suggestion of Death (with Respondent's Attorney's copy filed in District Court attached).12-15996




06/18/2012MotionFiled Motion of Withdrawal of Attorney.12-19019




09/17/2012Order/ProceduralFiled Order Regarding Suggestion of Death. Counsel for respondent shall have 20 days from the date of this order within which to (1) file a motion for the substitution of a personal representative, (2) inform this court whether additional time is required for the substitution of a personal representative, or (3) inform this court that respondent has no personal representative. Fn1[ We defer ruling on counsel's June 18, 2012, motion to withdraw as counsel.]12-29361




10/11/2012MotionFiled Response to Order Regarding Suggestion of Death.12-32292




12/17/2012Order/ProceduralFiled Order Regarding Substitution of a Personal Representative for Respondent and Directing a Response from Appellant. We direct Diana Parker to inform this court within 30 days from the date of this order whether she is respondent's personal representative and intends to file a substitution as respondent's personal representative with this court. We direct respondent's counsel, within 15 days from the date of this order, to serve her June 18, 2012, motion to withdraw on Ms. Parker and file in this court a properly completed certificate of service. We defer ruling on the motion to withdraw pending further order of this court. We direct Jorja Mosely, within 30 days from the date of this order, to advise this court whether she intends to pursue this appeal.12-39851




12/26/2012Notice/IncomingFiled Certificate of Service.  Copy of Withdrawal of Attorney served on Diane Parker, personal representative of Darrol Mosley, deceased, from Rhonda Mushkin, former counsel.12-40697




01/16/2013Letter/IncomingFiled Proper Person Letter from Dianne Parker.  She does not wish to be Darrol Stroud Mosley's personal Representative.13-01845




01/30/2013Letter/IncomingFiled Proper Person Letter in response to the December 17, 2012 order.13-03216




02/22/2013Order/ProceduralFiled Order Directing Response. Appellant shall have 60 days from the date of this order to either: (1) locate a personal representative for respondent and cause that representative to be substituted on behalf of respondent in this appeal by filing a motion for substitution, or (2) advise this court that she was unable to obtain a personal representative for respondent. We again defer ruling on respondent's counsel's motion to withdraw pending further order of this court.13-05664




04/22/2013Notice/IncomingFiled Notice of Appearance of Counsel (Robert O. Kurth, Jr., of the Kurth Law Office  appearing on behalf of Appellant, Jorja Mosley).13-11817




04/22/2013MotionFiled Motion to Extend Time to File a Motion to Substitute a Personal Representative for the Respondent.13-11818




05/03/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellant shall have 90 days from the date of this order to cause a personal representative or special administrator to be substituted for respondent.13-13042




08/01/2013MotionFiled Motion to Substitute A Personal Representative for the Respondent.13-22702




09/27/2013Order/ProceduralFiled Order Directing Supplement to Motion. Appellant: Supplement to motion indicating whether the district court has entered an order appointing Mr. Klein as a special administrator due: 15 days. We again defer ruling on the June 18, 2012, motion to withdraw filed by respondent's counsel Rhonda L. Mushkin, Esq.13-28957




10/18/2013Notice/IncomingFiled Affidavit of Service. (Affidavit of Personal Service on Irwin H. Klein, of Withdrawal of Attorney; Stipulation to Allow Withdrawal of Counsel and Cover Letter dated October 7, 2013)13-31469




11/08/2013MotionFiled Motion to Allow Filing of Supplement to Motion.13-33577




12/09/2013Order/ProceduralFiled Order Granting Motion for Extesnion of Time. Appellant: Supplement due: 11 days.13-36921




12/13/2013MotionFiled Supplement to Motion to Substitute a Personal Representative for the Respondent.13-37739




12/23/2013Order/ProceduralFiled Order Granting Motion to Substitute, Granting Motion to Withdraw, and Setting Briefing Schedule. We grant the request to substitute Irwin H. Klein as a personal representative for respondent in this appeal. The clerk of this court shall modify the caption so that "Irwin H. Klein, as Special Administrator of the Estate of Darrol Stroud Mosley" is designated as the respondent to this appeal. The clerk of this court shall remove Rhonda L. Mushkin, Chtd., as counsel for respondent in this appeal. Because appellant has retained counsel in this appeal, this matter no longer stands submitted on the proper person appeal statement. Appellant: Transcript Request due: 14 days; Opening Brief due: 60 days. Appellant shall state on the cover page of the opening brief whether it is a replacement brief or a supplement to appellant's previously filed proper person appeal statement. Although respondent is proceeding without legal representation, we grant respondent leave to file an answering brief. Respondent shall have 30 days after service of the opening brief to file and serve the answering brief. Appellant shall have 30 days after service of the answering brief to file and serve any reply.13-38929




01/07/2014MotionFiled Motion to Extend Time to Certify or Designate Supplemental Transcripts.14-00559




01/27/2014Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellant: Supplemental Transcript Request due: 20 days.14-02675




02/24/2014Transcript RequestFiled Certificate That No Additional Transcripts Are Requested.14-05859




02/24/2014MotionFiled Motion to Extend Time to File and Serve Appellant's Opening Brief.14-05860




03/28/2014Order/ProceduralFiled Order Granting Motion for Extension. Appellant shall have until April 22, 2014, to file and serve the opening brief and appendix.14-09824




04/11/2014OtherReceived Returned Mail.  Order filed 3/28/14 addressed to Irwin H. Klein.  Per USPS, "return to sender, unable to forward".


04/23/2014MotionFiled Motion to Extend Time to File and Serve Appellant's Opening Brief (Second Request)14-13028




05/29/2014Order/ProceduralFiled Order Partially Granting Motion for Extension of Time. Appellant: 60 days to file and serve the opening brief and appendix or to file and serve a status report updating this court on the status of any resolution in this matter.14-17403




07/01/2014Letter/IncomingReceived Proper Person Letter Re: Representation of Jorja Mosley and Darrol Stroud Mosley.  Disengagement Notice.  (FILED PER ORDER 7/21/2014).


07/21/2014Order/ProceduralFiled Order Regarding Withdrawal of Counsel.  To the extent that appellant's letter is an attempt to remove attorney Robert O. Kurth and replace herself in his stead, it is disapproved.  Attorney Kurth's motion to withdraw due:  11 days.  fn1[The clerk of this court shall file appellant's proper person letter provisionally received on July 1, 2014.]14-23505




07/21/2014Letter/IncomingFiled Proper Person Letter Re: Representation of Jorja Mosley and Darrol Stroud Mosley.  Disengagement Notice.  (FILED PER ORDER 7/21/2014).14-21422




08/22/2014Order/ProceduralFiled Order Removing Counsel and Submitting Appeal for Decision. We direct the clerk of this court to remove Kurth Law Offices and attorney Robert O. Kurth, Jr. as appellant's counsel on the docket. This appeal shall stand submitted on the civil proper person appeal statement and record currently before this court, and this matter will be resolved as soon as this court's docket allows. Fn1[Because appellant is no longer represented by counsel and will not be filing an opening brief, no answering brief from respondent is due.]14-27826




08/22/2014Case Status UpdateSubmitted for Decision.


09/19/2014Order/ProceduralFiled Order to Show Cause. Appellant: 30 days to show cause why this appeal should not be dismissed for lack of jurisdiction.14-31179




10/17/2014Letter/IncomingFiled Proper Person Letter. (Response to Order)14-34642




11/14/2014Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." SNP14-JH/MD/MC.14-37643